Case 9:20-cv-81036-AHS Document 17 Entered on FLSD Docket 08/07/2020 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                             Case No. 20-81036-CIV-Singhal/Matthewman

  TWISTED TSUNAMI, LLC,
  d/b/a TWO TWISTED ITALIANS BISTRO
                                                                                      KJZ
                Plaintiff,
  v.                                                                        Aug 7, 2020
  AMGUARD INSURANCE COMPANY,
                                                                                          West Palm Beach
              Defendant.
  _____________________________________________/

                        ORDER SETTING DISCOVERY PROCEDURE

           THIS CAUSE is before the Court pursuant to an Order referring all discovery and
  discovery-related motions to the undersigned United States Magistrate Judge [DE 16] entered by
  United States District Judge Raag Singhal. To ensure an expeditious and just discovery process,
  it is hereby ORDERED as follows:

         1. Pre-hearing Communication: If a discovery dispute arises, the parties must confer
         either in person or via telephone to resolve their discovery disputes before seeking court
         intervention. Email correspondence alone does not constitute a sufficient conferral.
         During the course of this conversation, counsel shall discuss the available options for
         resolving the dispute without court intervention and make a concerted, good faith effort
         to arrive at a mutually acceptable resolution.

         The Court directs all parties and their counsel to read Chief Justice John Roberts’ 2015
         Year-End Report on the Federal Judiciary, in which he discusses the importance of the
         December 1, 2015 amendments to the Federal Rules of Civil Procedure. See Chief
         Justice John Roberts, 2015 Year–End Report on the Federal Judiciary,
         https://www.supremecourt.gov/publicinfo/year-end/2015year-endreport.pdf. Pursuant to
         the Rules, all parties and their counsel are required to size and shape their discovery
         requests to the requisites of a case. “Specifically, the pretrial process must provide
         parties with efficient access to what is needed to prove a claim or defense, but eliminate
         unnecessary or wasteful discovery.” Id. at p. 7; see e.g. O’Boyle v. Sweetapple, Case No.
         14-81250-CIV-Marra/Matthewman, 2016 WL 492655, n. 2 (S.D. Fla. Feb. 8, 2016).
         This also means that parties and their counsel are required to confer in good faith before
         filing any discovery motion in an honest effort to resolve discovery disputes and ensure
         the just, speedy and inexpensive determination of every action or proceeding. As stated
         by Chief Justice Roberts:
Case 9:20-cv-81036-AHS Document 17 Entered on FLSD Docket 08/07/2020 Page 2 of 3



                I cannot believe that many members of the bar went to law school because
                of a burning desire to spend their professional life wearing down
                opponents with creatively burdensome discovery requests or evading
                legitimate requests through dilatory tactics. The test for plaintiffs’ and
                defendants’ counsel alike is whether they will affirmatively search out
                cooperative solutions, chart a cost-effective course of litigation, and
                assume shared responsibility with opposing counsel to achieve just results.

         Year-End Report at p. 11.

         2. Discovery Motions: If the parties are unable to resolve their discovery disputes
         without court intervention, the movant shall file a discovery motion. All discovery
         motions shall be no longer than five (5) pages. The purpose of the motion is merely to
         frame the discovery issues and succinctly explain the dispute. The moving party MUST
         attach as exhibits any materials relevant to the discovery dispute (e.g., discovery demands
         and discovery responses).

         The opposing party must file a response to the motion, no longer than five (5) pages,
         within five (5) business days of service of the discovery motion. The moving party shall
         have three (3) business days from the date of service of the response to file a reply if it
         chooses to do so. The reply shall be no longer than five (5) pages.

         If the Court determines that a discovery hearing on the motion is necessary, the Court
         will then enter an order setting the matter down for a hearing.

         3. Pre-Hearing Discussions: The parties are encouraged to continue to pursue settlement
         of any disputed discovery matters even after the hearing is scheduled. If those efforts are
         successful, counsel should contact Judge Matthewman’s chambers as soon as practicable
         so that the hearing can be timely canceled. Alternatively, if the parties resolve some, but
         not all, of their issues before the hearing, counsel shall timely contact chambers to relay
         which issues are no longer in dispute.

  To the extent that this Order conflicts with the procedures set forth in the Local Rules for the
  Southern District of Florida, this Order takes precedence. The Court expects all parties to act
  courteously and professionally in the resolution of their discovery dispute. The Court may
  impose appropriate sanctions upon a finding of failure to comply with this Order or other
  discovery misconduct.




                                                  2
Case 9:20-cv-81036-AHS Document 17 Entered on FLSD Docket 08/07/2020 Page 3 of 3



         DONE and ORDERED in Chambers this 7th day of July, 2020, at West Palm Beach,

  Palm Beach County in the Southern District of Florida.




                                                           WILLIAM MATTHEWMAN
                                                           United States Magistrate Judge




                                                 3
